Champlin, C. J.
This action was brought in justice’s court to recover from defendant' $50 and interest, which the plaintiff claimed to be owing her by defendant.
The judgments of two courts have passed for plaintiff, and the defendant brings the case here, assigning errors of law committed upon the trial in the circuit court.
The case turned entirely upon the credibility of the witnesses, and mainly upon the credibility of the parties to the suit, who testified in their own behalf. Both parties testified that- defendant had the money. The plaintiff claims it was a loan, and an independent transaction from other business matters which she had with defendant. The defendant claims that it was received and was to be applied upon his account for services rendered, and to be, rendered, to and for plaintiff in certain divorce proceedings; that it was so applied, a bill rendered therefor in1 *44which the plaintiff was credited with the $50, and a settlement had which was satisfactory to the parties. On these two theories, testimony was introduced before the jury covering all the transactions between the parties; and the court submitted such testimony to the jury upon these respective theories, and the jury found a verdict in favor of the plaintiff.
We discover no error in the charge or in the admission of testimony, and the judgment is affirmed.
Morse, Cahill, and Grant, JJ., concurred. Long, J., did not sit.